

HEMISPHERX BIOPHARMA, INC.
COMMON STOCK
EQUITY DISTRIBUTION AGREEMENT
December 15, 2015
Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, NY 10004
Ladies and Gentlemen:
Hemispherx Biopharma, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Chardan Capital Markets, LLC (“Chardan”), as
follows:
1.Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell to or through Chardan, acting as agent and/or
principal, shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), subject to the limitations set forth in Section 3(b) hereof.
The issuance and sale of shares of Common Stock to or through Chardan will be
effected pursuant to the Registration Statement (as defined below) filed by the
Company and which was declared effective under the Securities Act (as defined
below) by the U.S. Securities and Exchange Commission (the “Commission”).
The Company has also entered into an Equity Distribution Agreement, dated July
23, 2012 (the “Other Equity Distribution Agreement”), with Maxim Group LLC (the
“Alternative Agent”) for the issuance and sale from time to time through the
Alternative Agent of shares of Common Stock on the terms set forth in the Other
Equity Distribution Agreement. Chardan and the Alternative Agent are
collectively referred to herein as the “Agents.”
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission, not earlier than three years prior to
the date hereof, a shelf registration statement on Form S-3 (File No.
333-205228), including a base prospectus, relating to certain securities,
including the Common Stock, to be issued from time to time by the Company, and
which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). The Company promptly shall prepare a prospectus supplement to
the base prospectus included as part of such registration statement at the time
it became effective specifically relating to the offering of Common Stock
pursuant to this Agreement (the “Prospectus Supplement”). The Company will
furnish to Chardan, for use by Chardan, copies of the prospectus included as
part of such registration statement at the time it became effective, as
supplemented by the Prospectus Supplement, relating to the offering of Common
Stock pursuant to this Agreement. Except where the context otherwise requires,
“Registration Statement,” as used herein, means



--------------------------------------------------------------------------------



such registration statement, as amended at the time of such registration
statement’s effectiveness for purposes of Section 11 of the Securities Act, as
well as any new registration statement as may have been filed pursuant to
Section 7(w), including (1) all documents filed as a part thereof or
incorporated or deemed to be incorporated by reference therein, (2) any
information contained or incorporated by reference in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act, to the extent such information is deemed, pursuant to Rule 430B
or Rule 430C under the Securities Act, to be part of the registration statement
at the effective time, and (3) any abbreviated registration statement filed
pursuant to Rule 462(b) under the Securities Act to register the offer and sale
of additional shares of Common Stock pursuant to this Agreement. Except where
the context otherwise requires, “Prospectus,” as used herein, means the base
prospectus included in the registration statement at the time it became
effective, including all documents incorporated therein by reference to the
extent such information has not been superseded or modified in accordance with
Rule 412 under the Securities Act (as qualified by Rule 430B(g) under the
Securities Act), as it may be supplemented by the Prospectus Supplement, in the
form in which such prospectus and/or Prospectus Supplement have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act (“Rule 433”), relating to the Common Stock
that (i) is required to be filed with the Commission by the Company or (ii) is
exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g) (each, an
“Issuer Free Writing Prospectus”). Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to either the Electronic Data Gathering Analysis
and Retrieval System, or if applicable, the Interactive Data Electronic
Applications (collectively “EDGAR”).
2.    Placements. Each time that the Company wishes to issue and sell the Common
Stock through Chardan, as agent, hereunder (each, a “Placement”), it will notify
Chardan by email notice (or other method mutually agreed to in writing by the
parties) (a “Placement Notice”) containing the parameters in accordance with
which it desires the Common Stock to be sold, which shall at a minimum include
the number of shares of Common Stock to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of shares of Common Stock that may be sold in any one Trading Day (as
defined in Section 3) and any minimum price below which sales may not be made, a
form of which containing such minimum sales parameters necessary is attached
hereto as Schedule 1. The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule 2 (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from Chardan set forth on Schedule 2, as
such Schedule 2 may be amended from time to time. The Placement Notice shall be
effective upon receipt by Chardan unless and until (i) in accordance with the
notice requirements set forth in Section 4, Chardan declines to accept the terms

2
NY 245497366v7

--------------------------------------------------------------------------------



contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Placement Shares have been sold, (iii) in accordance with the notice
requirements set forth in Section 4, the Company suspends or terminates the
Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 11. The amount of
any discount, commission or other compensation to be paid by the Company to
Chardan in connection with the sale of the Placement Shares through Chardan, as
agent, shall be as set forth in Schedule 3. It is expressly acknowledged and
agreed that neither the Company nor Chardan will have any obligation whatsoever
with respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to Chardan and Chardan does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.
3.    Sale of Placement Shares by Chardan.
(a)    Subject to the terms and conditions herein set forth, upon the Company’s
issuance of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, Chardan, as agent for the Company,
will use its commercially reasonable efforts consistent with its normal trading
and sales practices and applicable state and federal laws, rules and regulations
and the rules of the NYSE MKT (the “Exchange”), for the period specified in the
Placement Notice, to sell such Placement Shares up to the amount specified by
the Company in, and otherwise in accordance with the terms of such Placement
Notice. If acting as agent hereunder, Chardan will provide written confirmation
to the Company (including by email correspondence to each of the individuals of
the Company set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) no later than the opening of the Trading Day (as
defined below) immediately following the Trading Day on which it has made sales
of Placement Shares hereunder setting forth the number of Placement Shares sold
on such day, the compensation payable by the Company to Chardan pursuant to
Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by Chardan
(as set forth in Section 5(a)) from the gross proceeds that it receives from
such sales. Subject to the terms of the Placement Notice, Chardan may sell
Placement Shares by any method permitted by law deemed to be an “at the market”
offering as defined in Rule 415 under the Securities Act, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker or through an
electronic communications network. If expressly authorized by the Company in a
Placement Notice, Chardan may also sell Placement Shares in privately negotiated
transactions. Chardan shall not purchase Placement Shares for its own account as
principal unless expressly authorized to do so by the Company in a Placement
Notice. The Company acknowledges and agrees that (i) there can be no assurance
that Chardan will be successful in selling Placement Shares, and (ii) Chardan
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Placement Shares for any reason other than a failure
by Chardan to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Placement Shares as required under this Section 3. For the purposes

3
NY 245497366v7

--------------------------------------------------------------------------------



hereof, “Trading Day” means any day on which the Company’s Common Stock is
purchased and sold on the principal market on which the Common Stock is listed
or quoted. The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Common Stock shall be effected by or through only
one of the Agents on any single Trading Day, and the Company shall in no event
request that both of the Agents sell Common Stock on the same Trading Day.
(b)    Under no circumstances shall the Company cause or request the offer or
sale of any Placement Shares pursuant to this Agreement (i) if, after giving
effect to the offer or sale of such Placement Shares, the aggregate number of
Placement Shares offered or sold pursuant to this Agreement would exceed the
lesser of (A) the maximum number or amount of shares of Common Stock that the
Company is permitted to offer or sell pursuant to General Instruction I.B.6. of
Form S-3, so long as such General Instruction is applicable to the Company, (B)
the number or amount of shares of Common Stock then available for offer and sale
under the Prospectus and the then currently effective Registration Statement
pursuant to which the offering hereunder is being made and (C) the number or
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to Chardan in writing, or (ii)
at a price lower than the minimum price therefor authorized from time to time by
the Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to Chardan in writing.
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 3(b) on the
number or amount of Placement Shares that may be issued and sold under this
Agreement shall be the sole responsibility of the Company, and Chardan shall
have no obligation in connection with such compliance.
(c)    During the term of this Agreement, neither Chardan nor any of its
affiliates or subsidiaries shall engage in (i) any short sale of any security of
the Company or (ii) any sale of any security of the Company that Chardan does
not own or any sale which is consummated by the delivery of a security of the
Company borrowed by, or for the account of, Chardan. During the term of this
Agreement and notwithstanding anything to the contrary herein, Chardan agrees
that in no event will Chardan or its affiliates engage in any market making,
bidding, stabilization or other trading activity with regard to the Common Stock
or related derivative securities if such activity would be prohibited under
Regulation M or other anti-manipulation rules under the Exchange Act.
4.    Suspension of Sales.
23)    The Company or Chardan may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares for a
period of time (a “Suspension Period”); provided, however, that such suspension
shall not affect or impair either party’s obligations with respect to any
Placement Shares sold hereunder prior to the receipt of such notice. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against the other unless it

4
NY 245497366v7

--------------------------------------------------------------------------------



is made to one of the individuals named on Schedule 2 hereto, as such schedule
may be amended from time to time. During a Suspension Period, the Company shall
not issue any Placement Notices and Chardan shall not sell any Placement Shares
hereunder. The party that issued a suspension notice shall notify the other
party in writing of the Trading Day on which the Suspension Period shall expire
not later than twenty-four (24) hours prior to such Trading Day.
23)    Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and Chardan agree that 23) no sale of Placement Shares will take place,
23) the Company shall not request the sale of any Placement Shares, and 23)
Chardan shall not be obligated to sell or offer to sell any Placement Shares.
5.    Settlement.
(a)    Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the respective Point of Sale (as defined below)
(each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by Chardan
at which such Placement Shares were sold, after deduction for (i) Chardan’s
discount, commission or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, (ii) any other amounts due and payable by the
Company to Chardan hereunder pursuant to Section 7(g) (Expenses) hereof and
(iii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.
(b)    Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Chardan’s or its designee’s account
(provided Chardan shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form. On
each Settlement Date, Chardan will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date, the Company agrees that in addition to and in no
way limiting the rights and obligations set forth in Section 9(a)
(Indemnification and Contribution) hereto, the Company will (i) hold Chardan,
its directors, officers, members, partners, employees and agents of Chardan,
each broker dealer affiliate of Chardan, and each person, if any, who (A)
controls Chardan within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act or (B) is controlled by or is under common
control with Chardan, harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to Chardan any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

5
NY 245497366v7

--------------------------------------------------------------------------------



6.    Representations and Warranties of the Company. The Company, on behalf of
itself and its subsidiaries, represents and warrants to, and agrees with,
Chardan that as of each Applicable Time (as defined in Section 22(a)):
(a)    Compliance with Registration Requirements. The Registration Statement was
declared effective under the Securities Act by the Commission on August 4, 2015,
and any post-effective amendment thereto and any Rule 462(b) Registration
Statement have also been declared effective by the Commission or became
effective upon filing under the Securities Act. The Company has not received
from the Commission any notice pursuant to Rule 401(g)(1) under the Securities
Act objecting to the use of the shelf registration statement form. At the time
of the initial filing of the Registration Statement, the Company paid the
required Commission filing fees relating to the Placement Shares in accordance
with Rules 456(a) and 457(o) under the Securities Act. The Company has complied
to the Commission’s satisfaction with all requests of the Commission for
additional or supplemental information. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission. At the time of (i) the initial filing of the
Registration Statement with the Commission and (ii) the most recent amendment
thereto for the purposes of complying with Section 10(a)(3) of the Securities
Act (whether such amendment was by post-effective amendment, incorporated report
filed pursuant to Section 13 or 15(d) of the Exchange Act or form of
prospectus), the Company met the then applicable requirements for use of Form
S-3 under the Securities Act, including compliance with General Instruction
I.B.6. of Form S-3. The Registration Statement and the offer and sale of the
Placement Shares as contemplated hereby (i) meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said Rule and
(ii) comply with General Instruction I.B.6. of Form S-3, for so long as such
General Instruction is applicable to the Company. The Prospectus Supplement has
named Chardan as an agent that the Company has engaged in the section entitled
“Plan of Distribution.” The Company was not and is not an “ineligible issuer” as
defined in Rule 405 under the Securities Act.
(b)    No Misstatement or Omission. The Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective,
complied or will comply in all material respects with the Securities Act. The
Prospectus, and any amendment or supplement thereto, on the date of such
Prospectus or amendment or supplement, complied or will comply in all material
respects with the Securities Act. The Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective,
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus, as amended or supplemented,
as of its date, did not and, as of each Point of Sale and each Settlement Date,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement or any post-effective amendment thereto, or the Prospectus, or any
amendments or supplements thereto, made in reliance upon and in conformity with
information relating to Chardan furnished to the Company in writing by Chardan
expressly

6
NY 245497366v7

--------------------------------------------------------------------------------



for use therein. “Point of Sale” means, for a Placement, the time at which an
acquiror of Placement Shares entered into a contract, binding upon such
acquiror, to acquire such Placement Shares.
(c)    Offering Materials Furnished to Chardan. The Company has delivered to
Chardan one complete copy of the Registration Statement and a copy of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and the Prospectus, as amended
or supplemented, in such quantities and at such places as Chardan has reasonably
requested.
(d)    Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Chardan’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.
(e)    The Equity Distribution Agreement. This Agreement has been duly
authorized, executed and delivered by the Company, and constitutes a valid,
legal, and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the rights of creditors generally, and subject to general
principles of equity. The Company has full corporate power and authority to
enter into this Agreement and to authorize, issue and sell the Placement Shares
as contemplated by this Agreement. This Agreement conforms in all material
respects to the descriptions thereof in the Registration Statement and the
Prospectus.
(f)    Authorization of the Placement Shares. The Placement Shares to be sold by
Chardan, acting as agent and/or principal for the Company, have been duly
authorized and when issued and paid for as contemplated herein will be validly
issued, fully paid and non-assessable. The issuance of the Placement Shares is
not subject to the preemptive or other similar rights of any stockholder of the
Company.
(g)    No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
No person has the right to act as an underwriter or as a financial advisor to
the Company in connection with the offer and sale of the Placement Shares
hereunder, whether as a result of the filing or effectiveness of the
Registration Statement or the sale of the Placement Shares as contemplated
hereby or otherwise.
(h)    No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change in the
condition (financial or otherwise), assets, rights, operations, business,
management or prospects of the Company and its subsidiaries, considered as one
entity (any such change is called a “Material Adverse Change”) or any
development involving a prospective material adverse change, which, individually
or in the aggregate, has had or would reasonably be expected to result in a
Material Adverse Change; (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or

7
NY 245497366v7

--------------------------------------------------------------------------------



contingent, not in the ordinary course of business nor entered into any material
transaction or agreement not in the ordinary course of business; and (iii) there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for regular quarterly dividends publicly announced by the
Company or dividends paid to the Company or other subsidiaries, by any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of its subsidiaries of any class of capital stock.
(i)    Independent Accountants. RSM US LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission or incorporated by reference as a part of the Registration Statement
and included in the Prospectus, is an independent registered public accounting
firm as required by the Securities Act and the Exchange Act. RSM US LLP has not
been engaged by the Company to perform any “prohibited activities” (as defined
in Section 10A of the Exchange Act).
(j)    Preparation of the Financial Statements. The consolidated financial
statements of the Company, together with related notes and schedules as
incorporated by reference in the Registration Statement and the Prospectus,
present fairly the financial position and the results of operations and cash
flows of the Company, at the indicated dates and for the indicated periods. Such
financial statements and related schedules have been prepared in accordance with
U.S. generally accepted principles of accounting, consistently applied
throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made. The summary financial and statistical data included or incorporated
by reference in the Registration Statement and the Prospectus present fairly the
information shown therein and such data has been compiled on a basis consistent
with the financial statements presented therein and the books and records of the
Company. The statistical, industry-related and market-related data included or
incorporated by reference in the Registration Statement and the Prospectus are
based on or derived from sources which the Company reasonably and in good faith
believes are reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources to the extent required. The
financial data set forth or incorporated in the Prospectus under the caption
“Ratio Of Earnings To Fixed Charges” fairly present the information set forth
therein at the indicated dates and for the indicated periods on a basis
consistent with that of the audited financial statements contained, incorporated
or deemed to be incorporated in the Registration Statement. Any pro forma
financial statements or data included or incorporated by reference in the
Registration Statement and the Prospectus comply with the requirements of
Regulation S-X of the Securities Act, including, without limitation, Article 11
thereof, and the assumptions used in the preparation of such pro forma financial
statements and data are reasonable, the pro forma adjustments used therein are
appropriate to give effect to the circumstances referred to therein and the pro
forma adjustments have been properly applied to the historical amounts in the
compilation of those statements and data. The other financial data set forth or
incorporated by reference in the Registration Statement and the Prospectus is
accurately presented and prepared on a basis consistent with the financial
statements and books and records of the Company. The Company and its
subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” as that term is used in Accounting Standards Codification
Paragraph 810-10-25-20), not disclosed in the Registration Statement and

8
NY 245497366v7

--------------------------------------------------------------------------------



the Prospectus. All disclosures contained in the Registration Statement or the
Prospectus that contain “non-GAAP financial measures” (as such term is defined
by the rules and regulations of the Commission) comply, in all material
respects, with Regulation G under the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable.
(k)    XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.
(l)    Incorporation and Good Standing of the Company and its Subsidiaries. The
Company is a corporation duly incorporated and validly existing under the laws
of the State of Delaware and is in good standing under such laws. The Company
has requisite corporate power to carry on its business as described in the
Prospectus. The Company is duly qualified to transact business and is in good
standing in all jurisdictions in which the conduct of its business requires such
qualification; except where the failure to be so qualified or to be in good
standing would not result in a Material Adverse Change. The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed on Schedule 4. Each subsidiary is a
corporation duly incorporated and validly existing under the laws of the
jurisdiction of its incorporation and is in good standing under such laws. Each
of the subsidiaries has requisite corporate power to carry on its business as
described in the Prospectus. Each of the subsidiaries is duly qualified to
transact business and is in good standing in all jurisdictions in which the
conduct of its business requires such qualification; except where the failure to
be so qualified or to be in good standing would not result in a Material Adverse
Change.
(m)    Capital Stock Matters. The Common Stock conforms in all material respects
to the description thereof contained in the Prospectus. The form of certificates
for the Common Stock conforms to the corporate law of the jurisdiction of the
Company’s incorporation. All of the issued and outstanding shares of Common
Stock have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those disclosed in the Prospectus or in a
document filed as an exhibit to or incorporated by reference into the
Registration Statement. All of the issued and outstanding capital stock of, or
other ownership interests in, each subsidiary of the Company has been duly
authorized and validly issued, is fully paid and non-assessable and, except for
directors’ qualifying shares, is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim.
(n)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
breach or violation of its certificate or articles of incorporation, charter,
bylaws, limited liability company agreement, certificate or agreement of limited
or general partnership, memorandum and articles of association, or other

9
NY 245497366v7

--------------------------------------------------------------------------------



similar organizational documents, as the case may be, of such entity, (ii) in
breach of or in default (or, with the giving of notice or lapse of time or both,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, deed of trust, note, contract, franchise, lease or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), or (iii) in violation of any statute,
law, rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, as applicable, except, with respect to clauses (ii) and (iii) only,
for such breaches, violations or Defaults that would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby or by the Registration Statement and the Prospectus
(including the issuance and sale of the Placement Shares and the use of the
proceeds from the sale of the Placement Shares as described in the Prospectus
under the caption “Use of Proceeds”) (i) will not result in any breach or
violation of the certificate or articles of incorporation, charter, bylaws,
limited liability company agreement, certificate or agreement of limited or
general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of the Company or any of its
subsidiaries, (ii) will not conflict with or constitute a breach of, or Default
or a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge, claim or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, and (iii)
will not result in any violation of any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, as applicable, except, with
respect to clauses (ii) and (iii) only, for such conflicts, breaches, Defaults,
Debt Repayment Triggering Events or violations that would not, individually or
in the aggregate, result in a Material Adverse Change. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time or both would give, the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf), issued by the Company, the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its Significant Subsidiaries. Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the performance of
the Company of the transactions herein contemplated has been obtained or made
and is in full force and effect, except (i) with respect to any Applicable Time
at which Chardan would not be able to rely on Rule 5110(b)(7)(C)(i) of the
Financial Industry Regulatory Authority, Inc. (“FINRA”), such additional steps
as may be required by FINRA or (ii) such additional steps as may be necessary to
qualify the Common Stock for sale by Chardan under state securities or Blue Sky
laws.
(o)    No Material Actions or Proceedings; Labor Disputes. There is no action,
suit, claim or proceeding pending or, to the knowledge of the Company,
threatened against the Company before any court or administrative agency or
otherwise (i) that is required to be described in the Registration

10
NY 245497366v7

--------------------------------------------------------------------------------



Statement or the Prospectus and are not so described or (ii) which, if
determined adversely to the Company, would reasonably be expected to result in a
Material Adverse Change or prevent the consummation of the transactions
contemplated hereby, except as set forth in the Registration Statement and the
Prospectus. The aggregate of all pending legal or governmental proceedings to
which the Company and its subsidiaries is a party or of which any of their
property or assets is the subject which are not described in the Prospectus,
including ordinary routine litigation incidental to the business, could not
reasonably be expected to result in a Material Adverse Change. No labor dispute
with the employees of the Company exists or, to the Company’s knowledge, is
threatened or imminent, and the Company is not aware of any existing or imminent
labor dispute by the employees of any of its principal suppliers, contractors or
customers, that would, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change. None of the employees of the Company or
any of its subsidiaries is represented by a union and, to the knowledge of the
Company, no union organizing activities are taking place. Neither the Company
nor any of its subsidiaries has violated any federal, state or local law or
foreign law relating to the discrimination in hiring, promotion or pay of
employees, nor any applicable wage or hour laws, or the rules and regulations
thereunder, or analogous foreign laws and regulations, which might, individually
or in the aggregate, result in a Material Adverse Change.
(p)    All Necessary Permits, etc. Each of the Company and its subsidiaries has
all material licenses, certifications, permits, franchises, approvals,
clearances and other regulatory authorizations (“Permits”) from governmental
authorities as are necessary to (i) conduct its businesses as currently
conducted and (ii) own, lease and operate its properties in the manner described
in the Prospectus. There is no claim or proceeding pending or, to the knowledge
of the Company, threatened, involving the status of or sanctions under any of
the Permits. Each of the Company and its subsidiaries has fulfilled and
performed all of its material obligations with respect to the Permits, and the
Company is not aware of the occurrence of any event which allows, or after
notice or lapse of time would allow, the revocation, termination, or other
impairment of the rights of the Company or any of its subsidiaries under such
Permit.
(q)    Tax Law Compliance. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed or
extensions thereof have been requested, and all taxes shown by such returns or
otherwise assessed, which are due and payable, have been paid, except
assessments that are being contested in good faith and as to which adequate
reserves have been provided. Each of the Company and its subsidiaries has filed
all other tax returns that are required to have been filed by it pursuant to
applicable foreign, state, provincial, local or other law except insofar as the
failure to file such returns would not result in a Material Adverse Change, and
has paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided and except for such taxes or assessments the nonpayment of which would
not, individually or in the aggregate, result in a Material Adverse Change. The
charges, accruals and reserves on the books of the Company and its subsidiaries
in respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
tax for any years not finally determined, except to the extent of any inadequacy
that would not result in a Material Adverse Change. All material taxes which the
Company and its subsidiaries are required by law to withhold or to collect

11
NY 245497366v7

--------------------------------------------------------------------------------



for payment have been duly withheld and collected and have been paid to the
appropriate governmental authority or agency or have been accrued, reserved
against and entered on the books of the Company and its subsidiaries. There are
no transfer taxes or other similar fees or charges under Federal law or the laws
of any state, or any political subdivision thereof, required to be paid in
connection with the execution and delivery of this Agreement or the issuance by
the Company or sale by Chardan of the Placement Shares, acting as agent and/or
principal for the Company.
(r)    Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and after receipt of payment for
the Placement Shares will not be, an “investment company” within the meaning of
Investment Company Act and will conduct its business in a manner so that it will
not become subject to the Investment Company Act.
(s)    Insurance. Except as otherwise described in the Prospectus, the Company
carries, or is covered by, insurance in such amounts and covering such risks as
is generally considered adequate for the conduct of its business and the value
of its properties and as is customary for companies engaged in similar
industries. All policies of insurance insuring the Company or its business,
assets, employees, officers and directors are in full force and effect, and the
Company is in compliance with the terms of such policies in all material
respects. There are no claims by the Company under any such policy or instrument
as to which an insurance company is denying liability or defending under a
reservation of rights clause. The Company has no reason to believe that it will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.
(t)    No Price Stabilization or Manipulation. Neither the Company, nor any of
its subsidiaries, nor any of its or their respective directors, officers or, to
the knowledge of the Company, controlling persons has taken, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Common Stock.
(u)    Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.
(v)    Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, at the time they were or hereafter are filed
with the Commission under the Exchange Act, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at each Point of Sale and
each Settlement Date, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

12
NY 245497366v7

--------------------------------------------------------------------------------



(w)    Conformity of Issuer Free Writing Prospectus. Each Issuer Free Writing
Prospectus conformed or will conform in all material respects to the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Placement Shares, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified. The Company has not made any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus
without the prior written consent of Chardan. The Company has retained in
accordance with the Securities Act all Issuer Free Writing Prospectuses that
were not required to be filed pursuant to the Securities Act.
(a)    Compliance with Environmental Laws. To its knowledge, the Company is not
in violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous chemicals, toxic substances or radioactive
and biological materials or relating to the protection or restoration of the
environment or human exposure to hazardous chemicals, toxic substances or
radioactive and biological materials (collectively, “Environmental Laws”). The
Company neither owns nor, to its knowledge, operates any real property
contaminated with any substance that is subject to any Environmental Laws, is
not liable for any off-site disposal or contamination pursuant to any
Environmental Laws, nor is it subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim would individually or
in the aggregate result in a Material Adverse Change; and the Company is not
aware of any pending investigation which might lead to such a claim.
(b)    Intellectual Property. To the Company’s knowledge, after reasonable
inquiry, all patents and patent applications owned by the Company are owned or
co-owned by the Company free and clear of all liens or encumbrances, except as
described in the Prospectus. The Company is not aware of any valid or bona fide
basis for a finding that any such patents in their entirety are unpatentable,
invalid or unenforceable; and the Company reasonably believes that such patents
are valid and enforceable, except as described in the Prospectus. Except as
described in the Prospectus, the Company owns, licenses, or possesses rights to
use all patents, patent applications, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names and other intellectual property (collectively, “Intellectual
Property”) used in, held for use in or necessary for the conduct of the
Company’s business as now conducted, and for the manufacture, use and sale of
its presently proposed products, as described in the Prospectus. Except as
described in the Prospectus or as would not reasonably be expected, individually
or in the aggregate, to materially impair the business currently conducted by
the Company, or the manufacture, use, sale, offer for sale or import of its
presently proposed products as described in the Prospectus, there is no pending
or threatened, action, suit, proceeding or claim by others (i) that the Company
infringes, misappropriates or otherwise violates the Intellectual Property of
others, or (ii) challenging the validity, enforceability, scope or ownership of
any Intellectual Property owned by or licensed to the Company or the Company’s
rights therein. None of the Intellectual Property used or held for use

13
NY 245497366v7

--------------------------------------------------------------------------------



by the Company in the conduct of its business as now conducted, or for the
manufacture, use and sale of its presently proposed products as described in the
Prospectus, has been obtained or is being used by the Company in material
violation of any contractual obligation binding on the Company. To the Company’s
knowledge, there are no ongoing infringements, misappropriations or other
violations by third parties of any Intellectual Property owned or used by the
Company, except as (i) described in the Prospectus or (ii) would otherwise not
materially impair the business currently conducted by the Company or the
manufacture, use, sale, offer for sale or import of its presently proposed
products as described in the Prospectus. The Company has taken reasonable steps
in accordance with normal industry practice to maintain the confidentiality of
all Intellectual Property the value of which to the Company is contingent upon
maintaining the confidentiality thereof.
(c)    Brokers. Neither the Company nor any of its subsidiaries is a party to
any contract, agreement or understanding with any person (other than as
contemplated by this Agreement) that would give rise to a valid claim against
the Company or any of its Subsidiaries or Chardan for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Placement Shares by Chardan under this Agreement.
(d)    No Outstanding Loans or Other Indebtedness. There are no outstanding
loans, advances (except normal advances for business expenses in the ordinary
course of business) or guarantees of indebtedness by the Company to or for the
benefit of any of the officers or directors of the Company or any of their
respective family members, except as disclosed in the Prospectus. The Company
has not directly or indirectly extended or maintained credit, arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or executive officer of the Company.
(e)    No Reliance. The Company has not relied upon Chardan or legal counsel for
Chardan for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.
(f)    Broker-Dealer Status; Public Float Calculation. Neither the Company nor
any of its related entities (i) is required to register as a “broker” or
“dealer” in accordance with the provisions of the Exchange Act or (ii) directly
or indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
of Article I of the NASD Manual administered by FINRA). To the Company’s
knowledge, there are no affiliations or associations between any member of FINRA
and any of the Company’s officers, directors or 5% or greater security holders,
except as set forth in the Registration Statement. (I) all of the information
(including, but not limited to, information regarding affiliations, security
ownership and trading activity) provided to Chardan or its counsel by the
Company, its officers and directors and the holders of any securities (debt or
equity) or warrants, options or rights to acquire any securities of the Company
in connection with the filing to be made and other supplemental information to
be provided to FINRA pursuant to Rule 5110 of FINRA in connection with the
transactions contemplated by this Agreement is true, complete and correct, and
(II) copies of any Company filings required to be filed with FINRA have been
filed with the Commission or delivered to Chardan for filing with FINRA and
(III) FINRA has determined to raise no objections with respect to such filing
pursuant to Rule 5110 of FINRA. As of the close of trading on the Exchange on

14
NY 245497366v7

--------------------------------------------------------------------------------



December 10, 2015, the aggregate market value of the outstanding voting and
non-voting common equity (as defined in Rule 405) of the Company held by persons
other than affiliates of the Company (pursuant to Rule 144 of the Securities
Act, those that directly, or indirectly through one or more intermediaries,
control, or are controlled by, or are under common control with, the Company)
(the “Non-Affiliate Shares”), was approximately $26.796 million (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Exchange on December 10, 2015 by (y) the number of Non-Affiliate
Shares outstanding on December 10, 2015). The Company is not a shell company (as
defined in Rule 405) and has not been a shell company for at least 12 calendar
months previously and if it has been a shell company at any time previously, has
filed current Form 10 information (as defined in Instruction I.B.6. of Form S-3)
with the Commission at least 12 calendar months previously reflecting its status
as an entity that is not a shell company.
(g)    Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change.
(h)    Certain Regulations. To the Company’s knowledge, the conduct of business
by the Company complies, and at all times has complied, in all material
respects, with federal, state, local and foreign laws, statutes, ordinances,
rules, regulations, decrees, orders and Permits applicable to its business,
including, without limitation, (a) the Federal Food, Drug and Cosmetic Act of
1938, as amended (the “FD&C Act”) and similar federal, state, local and foreign
Laws, (b) the Occupational Safety and Health Act, the Environmental Protection
Act, the Toxic Substance Control Act and similar federal, state, local and
foreign Laws applicable to hazardous or regulated substances and radioactive or
biologic materials and (c) licensing and certification Laws covering any aspect
of the business of the Company. The Company has not received any notification
asserting, nor has knowledge of, any present or past failure to comply with or
violation of any such Laws.
(i)    FDA Regulations. Except to the extent disclosed in the Prospectus (or any
amendment or supplement thereto), to the Company’s knowledge after reasonable
inquiry, the clinical, pre-clinical and other studies, tests and research
conducted by or on behalf of or sponsored by the Company and intended to be
submitted to U.S. regulatory authorities and to serve as a basis for approval
are, and at all times have been, conducted in accordance with the FD&C Act and
the regulations promulgated thereunder, including Title 21 of the Code of
Federal Regulations, and other U.S. Food and Drug Administration (“FDA”)
regulations governing clinical studies, current Good Laboratory Practices and
Good Clinical Practices, the protection of human subjects and applicable
institutional review board and independent ethics committee requirements, as
well as other applicable federal, state, local and foreign Laws and consistent
with current clinical and scientific research standards and procedures. The
published descriptions of the results of such studies, tests and research are
accurate and complete in all material respects and fairly present the data
derived from such studies, tests and research, and the Company has no knowledge
of any other studies, tests or research the results of which are inconsistent
with or otherwise call into question the results described or referred to in the
Prospectus. Except to the extent disclosed in the Prospectus (or any amendment
or supplement thereto), the Company has not notified the FDA of any adverse
reactions with respect to any clinical or pre-clinical studies, tests or
research that are described in

15
NY 245497366v7

--------------------------------------------------------------------------------



the Prospectus or the results of which are referred to in the Registration
Statement and the Prospectus, and the Company has not received any notices or
other correspondence from the FDA or any other governmental agency with respect
to any clinical or pre-clinical studies, tests or research that are described in
the Prospectus or the results of which are referred to in the Registration
Statement and the Prospectus, in either case that would reasonably be expected
to result in any action to place a clinical hold order on or otherwise result in
the termination or suspension of such studies, tests or research, otherwise
require the Company to engage in any remedial activities with respect to such
studies, test or research, or threaten to impose or actually impose any fines or
other disciplinary actions.
(j)    Certain Manufacturing Regulations. To the best of the Company’s
knowledge, all the operations of the Company and all the manufacturing
facilities and operations of the Company’s suppliers of product candidates and
the components thereof manufactured in or imported into the United States that
are intended to be used in clinical trials are in compliance in all material
respects with applicable FDA regulations, including current Good Manufacturing
Practices, and meet sanitation standards set by the FD&C Act, and all the
operations of the Company and all the manufacturing facilities and operations of
the Company’s suppliers of product candidates manufactured outside, or exported
from, the United States that are intended to be used in clinical trials are in
compliance in all material respects with applicable foreign regulatory
requirements and standards.
(k)    Sarbanes–Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
(l)    Disclosure Controls And Procedures. The Company has established and
maintains “disclosure controls and procedures” (as defined in Rules 13a–15(e)
and 15d–15(e) of the Exchange Act; the Company’s “disclosure controls and
procedures” are reasonably designed to ensure that all information (both
financial and non–financial) required to be disclosed by the Company in the
reports that it will file or furnish under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and regulations of the Commission, and that all such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the Chief Executive Officer and Chief Financial Officer of the Company required
under the Exchange Act with respect to such reports.
(m)    Company’s Accounting System. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded

16
NY 245497366v7

--------------------------------------------------------------------------------



accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
(n)    ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.
(o)    Contracts and Agreements. There are no contracts, agreements, instruments
or other documents that are required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits thereto which have not
been so described in all material respects and filed as required by Item 601(b)
of Regulation S-K under the Securities Act. The copies of all contracts,
agreements, instruments and other documents (including governmental licenses,
authorizations, permits, consents and approvals and all amendments or waivers
relating to any of the foregoing) that have been furnished to Chardan or its
counsel are complete and genuine and include all material collateral and
supplemental agreements thereto. All contracts and agreements between the
Company and third parties expressly referenced in the Registration Statement or
the Prospectus are legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as rights to indemnity thereunder (as applicable) may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally, and subject to general principles of equity.
(p)    Title to Properties. Except as set forth in the Registration Statement
and the Prospectus, the Company and each of its subsidiaries have good and
marketable title to all of the properties and assets reflected as owned in the
financial statements referred to in Section 6(j) above (or elsewhere in the
Registration Statement and the Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, claims and other
defects, except such as do not materially and adversely affect the value of such
property or assets and do not materially interfere with the use made or proposed
to be made of such property by the Company or any subsidiary. The material real
property, improvements, equipment and personal property held under lease by the
Company or any of its subsidiaries are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such subsidiary. The Company
and each of its subsidiaries have such consents, easements, rights-of-way or
licenses from any person (“rights-of-way”) as are necessary to enable the
Company and each of its subsidiaries to conduct its business in the manner
described in the Registration Statement

17
NY 245497366v7

--------------------------------------------------------------------------------



and the Prospectus, and except for such rights-of-way the lack of which would
not, individually or in the aggregate, result in a Material Adverse Change.
(q)    No Unlawful Contributions or Other Payments. No payments or inducements
have been made or given, directly or indirectly, to any federal or local
official or candidate for, any federal or state office in the United States or
foreign offices by the Company or any of its officers or directors, or, to the
knowledge of the Company, by any of its employees or agents or any other person
in connection with any opportunity, contract, permit, certificate, consent,
order, approval, waiver or other authorization relating to the business of the
Company, except for such payments or inducements as were lawful under applicable
laws, rules and regulations. Neither the Company, nor, to the knowledge of the
Company, any director, officer, agent, employee or other person associated with
or acting on behalf of the Company, (i) has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
government official or employee from corporate funds; or (iii) made any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment
in connection with the business of the Company.
(r)    Foreign Corrupt Practices Act. None of the Company, any subsidiary or, to
the knowledge of the Company, any director, officer, agent, employee, affiliate
or other person acting on behalf of the Company or any of its subsidiaries, is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA. The Company and its subsidiaries
have conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.
(s)    Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.
(t)    OFAC. None of the Company, any subsidiary or, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or

18
NY 245497366v7

--------------------------------------------------------------------------------



indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
(u)    Exchange Listing. The Common Stock is currently listed on the Exchange
under the trading symbol “HEB”. Except as disclosed in the Prospectus, the
Company has not, in the 12 months preceding the date the first Placement Notice
is given hereunder, received notice from the Exchange to the effect that the
Company is not in compliance with the listing or maintenance requirements.
Except as disclosed in the Prospectus, the Company has no reason to believe that
it will not in the foreseeable future continue to be in compliance with all such
listing and maintenance requirements.
(v)    Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
(a)    Underwriter Agreements. Except for the Other Equity Distribution
Agreement, the Company is not a party to any agreement with an agent or
underwriter for any other “at-the-market” or continuous equity transaction or
any “equity line” transaction.
(a)    Director Independence. Each of the independent directors (or independent
director nominees, once appointed, if applicable) named in the Registration
Statement and Prospectus satisfies the independence standards established by the
Exchange and, with respect to members of the Company’s audit committee, the
enhanced independence standards contained in Rule 10A-3(b)(1) promulgated by the
Commission under the Exchange Act.
(b)    No Integration. Neither the Company nor, to the Company’s knowledge, any
of its affiliates (within the meaning of Securities Act Rule 144) has, prior to
the date hereof, made any offer or sale of any securities which could be
“integrated” (within the meaning of the Securities Act) with the offer and sale
of the Placement Shares hereunder.
(a)    No Material Defaults. Neither the Company nor any of its subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.
The Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
Any certificate signed by an officer of the Company and delivered to Chardan or
to counsel for Chardan pursuant to or in connection with this Agreement shall be
deemed to be a representation and warranty by the Company to Chardan as to the
matters set forth therein.

19
NY 245497366v7

--------------------------------------------------------------------------------



The Company acknowledges that Chardan and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Chardan, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
7.    Covenants of the Company. The Company covenants and agrees with Chardan
that:
(a)    Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Chardan under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 153 or
Rule 172 under the Securities Act), (i) the Company will notify Chardan promptly
of the time when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus or for additional information, (ii)
the Company will prepare and file with the Commission, promptly upon Chardan’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Chardan’s reasonable opinion, may be necessary or advisable
in connection with the distribution of the Placement Shares by Chardan
(provided, however, that the failure of Chardan to make such request shall not
relieve the Company of any obligation or liability hereunder, or affect
Chardan’s right to rely on the representations and warranties made by the
Company in this Agreement, and provided, further, that the only remedy Chardan
shall have with respect to the failure to make such filing shall be to cease
making sales under this Agreement until such amendment or supplement is filed);
(iii) the Company will not file any amendment or supplement to the Registration
Statement or Prospectus, other than documents incorporated by reference,
relating to the Placement Shares or a security convertible into the Placement
Shares unless a copy thereof has been submitted to Chardan within a reasonable
period of time before the filing and Chardan has not reasonably objected thereto
(provided, however, that the failure of Chardan to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect
Chardan’s right to rely on the representations and warranties made by the
Company in this Agreement, and provided, further, that the only remedy Chardan
shall have with respect to the failure by the Company to obtain such consent
shall be to cease making sales under this Agreement); (iv) the Company will
furnish to Chardan at the time of filing thereof a copy of any document that
upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; (v) the
Company will cause each amendment or supplement to the Prospectus, other than
documents incorporated by reference, to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act
(without reliance on Rule 424(b)(8) of the Securities Act) or, in the case of
any documents incorporated by reference, to be filed with the Commission as
required pursuant to the Exchange Act, within the time period prescribed.
(b)    Notice of Commission Stop Orders. The Company will advise Chardan,
promptly after it receives notice or obtains knowledge thereof, of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any notice objecting to, or other order preventing or
suspending the use of, the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation of any proceeding

20
NY 245497366v7

--------------------------------------------------------------------------------



for any such purpose or any examination pursuant to Section 8(e) of the
Securities Act, or if the Company becomes the subject of a proceeding under
Section 8A of the Securities Act in connection with the offering of the
Placement Shares; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued. Until such time as any stop order is lifted,
Chardan shall cease making offers and sales under this Agreement.
(c)    Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by
Chardan under the Securities Act with respect to a pending sale of the Placement
Shares (including in circumstances where such requirement may be satisfied
pursuant to Rule 153 or Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Chardan to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay any such amendment or supplement
if, in the reasonable judgment of the Company, it is in the best interests of
the Company to do so.
(d)    Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Chardan under
the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 153 or Rule 172 under the Securities Act), the Company will use its
commercially reasonable efforts to cause the Placement Shares to be listed on
the Exchange and to qualify the Placement Shares for sale under the securities
laws of such jurisdictions as Chardan reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process in any jurisdiction.
(e)    Delivery of Registration Statement and Prospectus. The Company will
furnish to Chardan and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Chardan
may from time to time reasonably request and, at Chardan’s request,

21
NY 245497366v7

--------------------------------------------------------------------------------



will also furnish copies of the Prospectus to each exchange or market on which
sales of the Placement Shares may be made; provided, however, that the Company
shall not be required to furnish any document (other than the Prospectus) to
Chardan to the extent such document is available on EDGAR.
(f)    Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement of the Company and its subsidiaries (which need not be audited)
covering a 12-month period that complies with Section 11(a) and Rule 158 of the
Securities Act. The terms “earnings statement” and “make generally available to
its security holders” shall have the meanings set forth in Rule 158 under the
Securities Act.
(g)    Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated in accordance with the
provisions of Section 11 hereunder, will pay the following expenses all incident
to the performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Placement Shares to Chardan, (iii) the fees and disbursements of
the counsel, accountants and other advisors to the Company in connection with
the transactions contemplated by this Agreement; (iv) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Chardan in connection therewith shall
be paid by Chardan except as set forth in (ix) below), (v) the printing and
delivery to Chardan of copies of the Prospectus and any amendments or
supplements thereto, and of this Agreement, (vi) the fees and expenses incurred
in connection with the listing or qualification of the Placement Shares for
trading on the Exchange, (vii) the fees and expenses of the transfer agent or
registrar for the Common Stock; (viii) filing fees and expenses, if any, of the
Commission and the FINRA Corporate Financing Department and (ix) the Company
shall reimburse Chardan for the fees and disbursements of Chardan’s counsel in
an amount not to exceed $35,000 prior to the execution of this Agreement.
(h)    Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”
(i)    Notice of Other Sales. The Company will not, without (A) giving Chardan
at least one business day’s prior written notice specifying the nature of the
proposed sale and the date of such proposed sale and (B) Chardan suspending
activity under this program for such period of time as requested by the Company
or as deemed appropriate by Chardan in light of the proposed sale, (I) offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, purchase
pursuant to its share repurchase program, grant any option, right or warrant for
the sale of, lend or otherwise transfer or dispose of, directly or indirectly,
any shares of Common Stock or securities convertible into or exchangeable or
exercisable for or repayable with Common Stock, or file any registration
statement under the

22
NY 245497366v7

--------------------------------------------------------------------------------



Securities Act with respect to any of the foregoing (other than a shelf
registration under Rule 415 under the Securities Act, a registration statement
on Form S-4 or a post-effective amendment to the Registration Statement) or
(II) enter into any swap or other agreement or any transaction that transfers in
whole or in part, directly or indirectly, any of the economic consequence of
ownership of the Common Stock, or any securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, whether any such
swap or transaction described in clause (I) or (II) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise. The
foregoing sentence shall not apply to (x) securities issued pursuant to a
registration statement on Form S-4, (y) the Placement Shares to be offered and
sold through Chardan pursuant to this Agreement and (z) issuances under the
Company’s existing equity incentive plans and issuances of securities in
transactions that are not for capital raising purposes approved by the board of
directors of the Company or the compensation committee thereof or the issuance
of Common Stock upon exercise thereof.
(j)    Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Chardan promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Chardan pursuant to this Agreement.
(k)    Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Chardan or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Chardan may
reasonably request.
(l)    Required Filings Relating to Placement of Placement Shares. The Company
shall set forth in each Annual Report on Form 10-K and Quarterly Report on Form
10-Q filed by the Company with the Commission in respect of any quarter in which
sales of Placement Shares were made by or through Chardan under this Agreement,
with regard to the relevant period, the amount of Placement Shares sold to or
through Chardan, the Net Proceeds to the Company and the compensation payable by
the Company to Chardan with respect to such sales of Placement Shares. To the
extent that the filing of a prospectus supplement with the Commission with
respect to any sales of Placement Shares becomes required under Rule 424(b)
under the Securities Act, the Company agrees that, on or before such dates as
the Securities Act shall require, the Company will (i) file a prospectus
supplement with the Commission under the applicable paragraph of Rule 424(b)
under the Securities Act, which prospectus supplement will set forth, with
regard to the relevant period, the amount of Placement Shares sold to or through
Chardan, the Net Proceeds to the Company and the compensation payable by the
Company to Chardan with respect to such Placement Shares, and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market. The Company shall afford Chardan and its counsel
with a reasonable opportunity to review and comment upon, shall consult with
Chardan and its counsel on the form and substance of, and shall give due
consideration to all such comments from Chardan or its counsel on, any such
filing prior to the issuance, filing or public disclosure thereof; provided,
however, that

23
NY 245497366v7

--------------------------------------------------------------------------------



the Company shall not be required to submit for review (A) any portion of any
periodic reports filed with the Commission under the Exchange Act other than the
specific disclosure relating to any sales of Placement Shares and (B) any
disclosure contained in periodic reports filed with the Commission under the
Exchange Act if it shall have previously provided the same disclosure for review
in connection with a previous filing.
(m)    Representation Dates; Certificate. On or prior to the date the first
Placement Notice is given hereunder and each time the Company (i) files the
Prospectus relating to the Placement Shares or amends or supplements the
Registration Statement or the Prospectus relating to the Placement Shares (other
than (A) a prospectus supplement filed in accordance with Section 7(l) of this
Agreement or (B) a supplement or amendment that relates to an offering of
securities other than the Placement Shares) by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of
document(s) by reference to the Registration Statement or the Prospectus
relating to the Placement Shares; (ii) files an annual report on Form 10-K under
the Exchange Act (including any Form 10-K/A containing amended financial
information or a material amendment to the previously filed Form 10-K); (iii)
files a quarterly report on Form 10-Q under the Exchange Act; (iv) files a
report on Form 8-K containing amended financial information (other than an
earnings release, to “furnish” information pursuant to Items 2.02 or 7.01 of
Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to
the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act; or (v) files a Form 8-K under the Exchange Act for any other
purpose (other than to “furnish” information pursuant to Items 2.02 or 7.01 of
revised Form 8-K) (each date of filing of one or more of the documents referred
to in clauses (i) through (v) shall be a “Representation Date”), the Company
shall furnish Chardan within three (3) Trading Days after each Representation
Date (but in the case of clause (v) above, only if Chardan reasonably determines
that the information contained in such Form 8-K is material) with a certificate,
in the form attached hereto as Exhibit 7(m). The requirement to provide a
certificate under this Section 7(m) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
Chardan with a certificate under this Section 7(m), then before the Company
delivers the Placement Notice or Chardan sells any Placement Shares, the Company
shall provide Chardan with a certificate, in the form attached hereto as Exhibit
7(m), dated the date of the Placement Notice.
(n)    Legal Opinion. On or prior to the date the first Placement Notice is
given hereunder, the Company shall cause to be furnished to Chardan the written
opinions and negative assurance of Silverman Shin Byrne & Gilchrest PLLC, as
issuer’s counsel to the Company, or other counsel reasonably satisfactory to
Chardan (“Company Counsel”), substantially in the forms previously agreed
between the Company and Chardan. Thereafter, within three (3) Trading Days after
each Representation Date with respect to which the Company is obligated to
deliver a certificate pursuant to Section 7(m) for which no waiver is applicable
pursuant to Section 7(m), and not more than once

24
NY 245497366v7

--------------------------------------------------------------------------------



per calendar quarter, the Company shall cause to be furnished to Chardan the
written opinions and negative assurance of Company Counsel substantially in the
form previously agreed between the Company and Chardan, modified, as necessary,
to relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that if Company Counsel has previously
furnished to Chardan such written opinions and negative assurance substantially
in the form previously agreed between the Company and Chardan, Company Counsel
may, in respect of any future Representation Date, furnish Chardan with a letter
(a “Reliance Letter”) in lieu of such opinions and negative assurance to the
effect that Chardan may rely on the prior opinions and negative assurance of
Company Counsel delivered pursuant to this Section 7(n) to the same extent as if
it were dated the date of such Reliance Letter (except that statements in such
prior opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented to the date of such Reliance Letter).
(o)    Comfort Letter. On or prior to the date the first Placement Notice is
given hereunder and within three (3) Trading Days after each subsequent
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(m) for which no waiver is applicable pursuant
to Section 7(m), the Company shall cause its independent accountants to furnish
Chardan letters (the “Comfort Letters”), dated the date that the Comfort Letter
is delivered, in form and substance satisfactory to Chardan, (i) confirming that
they are an independent registered public accounting firm within the meaning of
the Securities Act, the Exchange Act and the rules and regulations of the PCAOB
and are in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of such date, the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to Chardan in connection with
registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.
(p)    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Chardan; provided,
however, that the Company may bid for and purchase shares of its Common Stock in
accordance with Rule 10b-18 under the Exchange Act.
(q)    Insurance. The Company and its subsidiaries shall maintain, or caused to
be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business in which it is engaged.
(r)    Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause

25
NY 245497366v7

--------------------------------------------------------------------------------



their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.
(s)    Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries is or,
after giving effect to the offering and sale of the Placement Shares and the
application of proceeds therefrom as described in the Prospectus, will be, an
“investment company” within the meaning of such term under the Investment
Company Act.
(t)    Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.
(u)    No Offer to Sell. Other than the Prospectus and an Issuer Free Writing
Prospectus approved in advance by the Company and Chardan in its capacity as
principal or agent hereunder, neither Chardan nor the Company (including its
agents and representatives, other than Chardan in its capacity as such) will
make, use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405 under the Securities Act), required to be filed with the
Commission, that constitutes an offer to sell or solicitation of an offer to buy
Placement Shares hereunder.
(v)    Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.
(w)    New Registration Statement. If immediately prior to the third anniversary
of the initial effective date of the Registration Statement, any of the
Placement Shares remain unsold, the sale of the Placement Shares under this
Agreement shall automatically be suspended unless and until the Company files,
if it has not already done so, a new shelf registration statement relating to
the Placement Shares and such new registration statement is declared effective
by the Commission. References herein to the Registration Statement shall include
such new shelf registration statement. If any such new shelf registration
statement becomes effective prior to the termination date of this Agreement, the
Company agrees to notify Chardan of such effective date.
(a)    Transfer Agent. The Company shall maintain, at its sole expense, a
registrar and transfer agent for the Common Stock.
8.    Conditions to Chardan’s Obligations. The obligations of Chardan hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Chardan of a due diligence review satisfactory to Chardan in its
reasonable judgment, and to the continuing satisfaction (or waiver by Chardan in
its sole discretion) of the following additional conditions:

26
NY 245497366v7

--------------------------------------------------------------------------------



(a)    Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice which have not yet been issued
and sold pursuant to such Registration Statement.
(b)    Securities Act Filings Made. The Company shall have filed with the
Commission the Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act not later than the Commission’s close of business on the second
Business Day following the date of this Agreement. All other filings with the
Commission required by Rule 424(b) or Rule 433 under the Securities Act to have
been filed prior to the issuance of any Placement Notice hereunder shall have
been made within the applicable time period prescribed for such filing by Rule
424(b) (without reliance on Rule 424(b)(8) of the Securities Act) or Rule 433,
as applicable.
(c)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus; (ii)
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(d)    No Misstatement or Material Omission. Chardan shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Chardan’s
reasonable opinion is material, or omits to state a fact that in Chardan’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
(e)    Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any material adverse change in the authorized capital stock of the Company or
any Material Adverse Change or any development that could reasonably be expected
to result in a Material Adverse Change, or any downgrading in or withdrawal of
the rating assigned to any of the Company’s securities (other than asset backed
securities) by any rating organization or a public announcement by any rating
organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset

27
NY 245497366v7

--------------------------------------------------------------------------------



backed securities), the effect of which, in the case of any such action by a
rating organization described above, in the reasonable judgment of Chardan
(without relieving the Company of any obligation or liability it may otherwise
have), is so material as to make it impracticable or inadvisable to proceed with
the offering of the Placement Shares on the terms and in the manner contemplated
by this Agreement and the Prospectus.
(f)    Company Counsel Legal Opinion. Chardan shall have received the opinions
and negative assurances of Company Counsel required to be delivered pursuant
Section 7(n) on or before the date on which such delivery of such opinions and
negative assurances is required pursuant to Section 7(n).
(g)    Comfort Letter. Chardan shall have received the Comfort Letter required
to be delivered pursuant Section 7(o) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(o).
(h)    Representation Certificate. Chardan shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).
(i)    No Suspension. Trading in the Common Stock shall not have been suspended
on the Exchange and the Common Stock shall not have been delisted from the
Exchange.
(j)    Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(m), the Company shall have furnished to
Chardan such appropriate further opinions, certificates, letters and documents
as Chardan may have reasonably requested. All such opinions, certificates,
letters and other documents shall have been in compliance with the provisions
hereof. The Company will furnish Chardan with such conformed copies of such
opinions, certificates, letters and other documents as Chardan shall have
reasonably requested.
(k)    Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.
(l)    No Termination Event. There shall not have occurred any event that would
permit Chardan to terminate this Agreement pursuant to Section 11(a).
(m)    FINRA. Chardan shall have received a letter from the Corporate Financing
Department of FINRA confirming that such department has determined to raise no
objection with respect to the fairness or reasonableness of the terms and
arrangements related to the sale of the Placement Shares pursuant to this
Agreement.
9.    Indemnification and Contribution.
(a)    Company Indemnification. The Company agrees to indemnify and hold
harmless Chardan, its directors, officers, members, partners, employees and
agents, and each person, if any,

28
NY 245497366v7

--------------------------------------------------------------------------------



who (i) controls Chardan within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with Chardan, from and against any and all losses, claims, liabilities,
expenses and damages (including, but not limited to, any and all reasonable
investigative, legal and other expenses incurred in connection with, and any and
all amounts paid in settlement (in accordance with Section 9(c)) of, any action,
suit or proceeding between any of the indemnified parties and any indemnifying
parties or between any indemnified party and any third party, or otherwise, or
any claim asserted), as and when incurred, to which Chardan, or any such person,
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, liabilities, expenses or damages arise out of or are based,
directly or indirectly, on (x) any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus or any amendment or supplement
thereto or in any Issuer Free Writing Prospectus or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Common Stock under the securities laws thereof or filed with the
Commission, (y) the omission or alleged omission to state in any such document a
material fact required to be stated in it or necessary to make the statements in
it not misleading or (z) any breach by any of the indemnifying parties of any of
their respective representations, warranties and agreements contained in this
Agreement; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
by an untrue statement or omission made in reliance upon and in strict
conformity with written information relating to Chardan and furnished to the
Company by Chardan expressly for inclusion in any document as described in
clause (x) of this Section 9(a). This indemnity agreement will be in addition to
any liability that the Company might otherwise have.
(b)    Chardan Indemnification. Chardan agrees to indemnify and hold harmless
the Company and its directors and officers, and each person, if any, who (i)
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company (each, a “Company Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which any such Company Affiliate, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Base Prospectus, the
Prospectus Supplement or the Prospectus or any amendment or supplement thereto,
(y) the omission or alleged omission to state in any such document a material
fact required to be stated in it or necessary to make the statements in it not
misleading; provided, however, that this indemnity agreement shall apply only to
the extent that such loss, claim, liability, expense or damage is caused
directly by an untrue statement or omission made in reliance upon

29
NY 245497366v7

--------------------------------------------------------------------------------



and in strict conformity with written information relating to Chardan and
furnished to the Company by Chardan expressly for inclusion in any document as
described in clause (x) of this Section 9(b).
(c)    Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

30
NY 245497366v7

--------------------------------------------------------------------------------



(d)    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Chardan, the Company
and Chardan will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Chardan, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Chardan may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Chardan on the other. The
relative benefits received by the Company on the one hand and Chardan on the
other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by Chardan from
the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and Chardan, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or Chardan, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Chardan agree that it would not be just
and equitable if contributions pursuant to this Section 9(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
liability, expense, or damage, or action in respect thereof, referred to above
in this Section 9(d) shall be deemed to include, for the purpose of this Section
9(d), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), Chardan shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act will have the same rights to contribution as that
party (and any officers, directors, members, partners, employees or agents of
Chardan and each broker dealer affiliate of Chardan will have the same rights to
contribution as Chardan), and each officer of the Company who signed the
Registration Statement and each director of the Company will have the same
rights to contribution as the Company, subject in each case to the provisions
hereof. Any party entitled to contribution, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 9(d), will notify any such party or
parties from whom contribution may

31
NY 245497366v7

--------------------------------------------------------------------------------



be sought, but the omission to so notify will not relieve that party or parties
from whom contribution may be sought from any other obligation it or they may
have under this Section 9(d) except to the extent that the failure to so notify
such other party materially prejudiced the substantive rights or defenses of the
party from whom contribution is sought. Except for a settlement entered into
pursuant to the last sentence of Section 9(c) hereof, no party will be liable
for contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 9(c) hereof.
10.    Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Chardan, any
controlling person of Chardan, or the Company (or any of their respective
officers, directors, members or controlling persons), (ii) delivery and
acceptance of the Placement Shares and payment therefor or (iii) any termination
of this Agreement.
11.    Termination.
23)    Chardan shall have the right by giving notice as hereinafter specified at
any time to terminate this Agreement if (i) any Material Adverse Change, or any
development that could reasonably be expected to result in a Material Adverse
Change has occurred that, in the reasonable judgment of Chardan, may materially
impair the ability of Chardan to sell the Placement Shares hereunder, (ii) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed hereunder; provided, however, in the case of any
failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 7(m), 7(n), or 7(o),
Chardan’s right to terminate shall not arise unless such failure to deliver (or
cause to be delivered) continues for more than thirty (30) days from the date
such delivery was required, (iii) any other condition of Chardan’s obligations
hereunder is not fulfilled, or (iv) any suspension or limitation of trading in
the Placement Shares or in securities generally on the Exchange shall have
occurred (including automatic halt in trading pursuant to market-decline
triggers, other than those in which solely program trading is temporarily
halted), or a major disruption of securities settlements or clearing services in
the United States shall have occurred, or minimum prices for trading have been
fixed on the Exchange. Any such termination shall be without liability of any
party to any other party except that the provisions of Section 7(g) (Expenses),
Section 9 (Indemnification and Contribution), Section 10 (Representations and
Agreements to Survive Delivery), Section 11(f), Section 16 (Applicable Law;
Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If Chardan
elects to terminate this Agreement as provided in this Section 11(a), Chardan
shall provide the required notice as specified in Section 12 (Notices).
23)    The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified in Section 12, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

32
NY 245497366v7

--------------------------------------------------------------------------------



23)    Chardan shall have the right, by giving ten (10) days’ notice as
hereinafter specified in Section 12, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.
23)    Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares to or through Chardan on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9, Section
10, Section 11(f), Section 16 and Section 17 hereof shall remain in full force
and effect notwithstanding such termination.
23)    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c) or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 11(f), Section 16 and Section 17 shall remain in full force
and effect.
23)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Chardan or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such termination shall not become effective until the close of business
on such Settlement Date and such Placement Shares shall settle in accordance
with the provisions of this Agreement.
12.    Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to Chardan, shall
be delivered to:
Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, NY 10004
Attention: Jerard Basmagy
Facsimile: (646) 465-9039
with a copy (which shall not constitute notice) to:
Greenberg Traurig, LLP
200 Park Avenue
New York, NY 10166
Attention: Anthony J. Marsico, Esq.
Facsimile: (212) 801-6400
and if to the Company, shall be delivered to:
Hemispherx Biopharma, Inc.

33
NY 245497366v7

--------------------------------------------------------------------------------



1617 JFK Boulevard
Philadelphia, PA 19103
Attention: Thomas K. Equels
Facsimile: (215) 988-1739
with a copy (which shall not constitute notice) to:
Silverman Shin Byrne & Gilchcrest PLLC
381 Park Avenue South, Suite 1601
New York, NY 10016
Attention: Richard Feiner, Esq.
Facsimile: (917) 720-0863
Each party may change such address for notices by sending to the other party to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.
An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party (other than pursuant to auto-reply). Any party
receiving Electronic Notice may request and shall be entitled to receive the
notice on paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be
sent to the requesting party within ten (10) days of receipt of the written
request for Nonelectronic Notice.
13.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and Chardan and their respective successors and
permitted assigns and, as to Sections 5(b) and 9, the other indemnified parties
specified therein. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights, remedies, obligations or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that Chardan may assign
its rights and obligations hereunder to an affiliate of Chardan without
obtaining the Company’s consent.
14.    Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

34
NY 245497366v7

--------------------------------------------------------------------------------



15.    Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) and any other writing entered into by the parties relating to this
Agreement constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Chardan. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
16.    Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
17.    Waiver of Jury Trial. The Company and Chardan each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.
18.    Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
23)    Chardan is acting solely as agent in connection with the sale of the
Placement Shares contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and Chardan, on the
other hand, has been or will be created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether Chardan has advised or
is advising the Company on other matters, and Chardan has no obligation to the
Company with respect to the transactions contemplated by this Agreement, except
the obligations expressly set forth in this Agreement;

35
NY 245497366v7

--------------------------------------------------------------------------------



23)    the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;
23)    Chardan has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement, and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate; and
(d)    the Company has been advised and is aware that Chardan and its affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that Chardan has no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship.
19.    Use of Information. Chardan may not provide any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to any third party other than its legal
counsel advising it on this Agreement unless expressly approved by the Company
in writing.
20.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.
21.    Effect of Headings; Knowledge of the Company. The section and Exhibit
headings herein are for convenience only and shall not affect the construction
hereof. All references in this Agreement to the “knowledge of the Company” or
the “Company’s knowledge” or similar qualifiers shall mean the actual knowledge
of the directors and officers of the Company, after due inquiry.
1.    Definitions. As used in this Agreement, the following term has the meaning
set forth below:
23)    “Applicable Time” means the date of this Agreement, each Representation
Date, each date on which a Placement Notice is given, and each Point of Sale.
[Remainder of Page Intentionally Blank]





36
NY 245497366v7

--------------------------------------------------------------------------------




If the foregoing correctly sets forth the understanding between the Company and
Chardan, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Chardan.
 
Very truly yours,
 
HEMISPHERX BIOPHARMA, INC.
By: /s/ Thomas K. Equels   
Name: Thomas K. Equels
Title: President
 
ACCEPTED as of the date first-above written:
 
CHARDAN CAPITAL MARKETS, LLC
By: /s/ Goerge Kaufman   
Name: George Kaufman
Title: Managing Partner








NY 245497366v7

--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE


From:
Hemispherx Biopharma, Inc.



To:
Chardan Capital Markets

Attention: George Santana


Subject:
At-The-Market Offering—Placement Notice

Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Hemispherx Biopharma, Inc., a Delaware
corporation (the “Company”), and Chardan Capital Markets, LLC (“Chardan”) dated
December 15, 2015 (the “Agreement”), I hereby request on behalf of the Company
that Chardan sell up to [___] shares of the Company’s common stock, par value
$0.001 per share, at a minimum market price of $[_______] per share, during the
period beginning [MONTH/DAY/TIME] and ending [MONTH/DAY/TIME].







NY 245497366v7

--------------------------------------------------------------------------------

SCHEDULE 2

Notice Parties
Hemispherx Biopharma, Inc.
Adam Pascale (Adam@hemispherx.net)
Alan Goldfuss (Alan.Goldfuss@hemispherx.net)
Chardan Capital Markets, LLC
Jonas Grossman (jgrossman@chardancm.com)
George Santana (gsantana@chardancm.com)
Jerard Basmagy (jbasmagy@chardancm.com)    
    










NY 245497366v7

--------------------------------------------------------------------------------

SCHEDULE 3

Compensation
The Company shall pay Chardan in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the gross proceeds from
each sale of Placement Shares.





NY 245497366v7

--------------------------------------------------------------------------------

SCHEDULE 4

Schedule Of Subsidiaries







NY 245497366v7

--------------------------------------------------------------------------------

EXHIBIT 7(M)

OFFICER CERTIFICATE
The undersigned, the duly qualified and appointed _____________________ of
Hemispherx Biopharma, Inc., a Delaware corporation (the “Company”), does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(m)
of the Equity Distribution Agreement, dated December 15, 2015 (the “Equity
Distribution Agreement”), between the Company and Chardan, that:
(i)
the representations and warranties of the Company in Section 6 of the Equity
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and;

(ii)
the Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied pursuant to the Equity Distribution Agreement
at or prior to the date hereof;

(iii)
as of the date hereof, (i) the Registration Statement does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, (ii) the Prospectus does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (iii) no event has occurred as a
result of which it is necessary to amend or supplement the Registration
Statement or the Prospectus in order to make the statements therein not untrue
or misleading for clauses (i) and (ii) above, respectively, to be true and
correct;

(iv)
there has been no Material Adverse Change since the date as of which information
is given in the Prospectus, as amended or supplemented;

(v)
the Company does not possess any material non-public information; and

(vi)
the aggregate offering price of the Placement Shares that may be issued and sold
pursuant to the Equity Distribution Agreement and the maximum number or amount
of Placement Shares that may be sold pursuant to the Equity Distribution
Agreement have been duly authorized by the Company’s board of directors or a
duly authorized committee thereof.


NY 245497366v7

--------------------------------------------------------------------------------




Terms used herein and not defined herein have the meanings ascribed to them in
the Equity Distribution Agreement.
By:    
Name:
Title:
Date:    





NY 245497366v7

--------------------------------------------------------------------------------






Form of Initial Opinion of Company Counsel
i.
The Company is a corporation duly incorporated and in good standing under the
laws of the State of Delaware. The Company has the corporate power to own, lease
and operate its properties and conduct its business in all material respects as
described under the headings “Item 1 Business” and “Item 2 Properties” in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2014.

ii.
To the knowledge of such counsel, the Company is duly qualified or registered to
transact business in each jurisdiction set forth on Schedule 1 hereto in which
the failure, individually or in the aggregate, to be so qualified could
reasonably be expected to have a Material Adverse Effect. To the knowledge of
such counsel, other than the Company’s interests in the Subsidiaries or as
disclosed in the Prospectus, the Company does not own, directly or indirectly,
any capital stock or other equity securities of any other corporation or any
ownership interest in any limited liability company, partnership, joint venture
or other association.

iii.
The Company has the corporate power to execute and deliver the Agreement and to
issue, sell and deliver the Common Stock as contemplated in the Agreement. The
Agreement has been duly authorized, executed and, so far as is known to us,
delivered by the Company.

iv.
The Placement Shares have been duly authorized by all necessary corporate action
on the part of the Company and, when issued, sold and delivered by the Company
pursuant to the Agreement against payment therefor, will be validly issued,
fully paid and non-assessable and free of any preemptive or other similar rights
arising under the Certificate of Incorporation of the Company, the Bylaws of the
Company, the Delaware General Corporation Law (the “DGCL”) or any agreement
known to us to which the Company is a party.

v.
We have reviewed the statements under Item 15 of the Registration Statement and
under the captions “Description of Common Stock” and “Risk Factors” included or
incorporated by reference in the Prospectus and in the Registration Statement
under Item 12 and, insofar as such statements constitute summaries of the legal
matters, agreements, documents or proceedings referred to therein, fairly
summarize, in all material respects, the matters referred to therein.

vi.
The Company’s execution, delivery and performance of the Agreement and the
consummation of the transactions contemplated thereby or by the Registration
Statement and the Prospectus (a) will not conflict with or violate any of the
provisions of the Certificate of Incorporation of the Company or the Bylaws of
the Company, (b) will not result in any violation of the DGCL or any New York
State law or U.S. federal law, rule, regulation, or, to our knowledge, any
judgment, order or decree applicable to the Company of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its properties,


NY 245497366v7

--------------------------------------------------------------------------------




and (c) will not conflict with, violate or constitute a breach of, or default,
or an event requiring the repayment of debt under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to, or require the consent of any party to, any agreement,
lease, contract, indenture, mortgage, deed of trust or other agreement to which
the Company is a party or by which the Company is bound, except with respect to
clauses (b) and (c) above, as would not result in a Material Adverse Change and
would not adversely affect the consummation of the transactions contemplated by
the Agreement.
vii.
No consent, approval, authorization or other order of, or registration or filing
under the DGCL, or with any New York State or U.S. federal court or other
governmental or regulatory authority or agency, which is in such counsel’s
experience customarily applicable to transactions of the type contemplated by
the Agreement, is required for the Company’s execution, delivery and performance
of the Agreement or consummation of the transactions contemplated thereby or by
the Registration Statement and the Prospectus, other than such as previously
have been obtained or made under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, and such approvals as have been
obtained in connection with the listing of the Placement Shares on the NYSE MKT,
or as may be required under the securities or Blue Sky laws of the various
states, as to which such counsel expresses no opinion.

viii.
The Company is not, and after receipt of payment for the Placement Shares and
the application of the proceeds thereof as contemplated under the caption “Use
of Proceeds” in the Registration Statement and the Prospectus will not be,
required to register as an “investment company” within the meaning of the
Investment Company Act.

ix.
The Company’s authorized equity capitalization is as set forth in the
Prospectus, and the Placement Shares will conform in all material respects to
the descriptions thereof contained in the Prospectus.

x.
To such counsel’s knowledge, after due inquiry, no holders of securities of the
Company have the rights to the registration of such securities under the
Registration Statement, except for those which have been effectively waived or
are inapplicable to the offering of the Placement Shares.

xi.
To our knowledge, there are no actions, suits or proceedings or inquiries or
investigations, pending or threatened, against the Company or any of its
officers and directors or to which the Company’s assets (excluding the Company’s
direct or indirect interests in the Subsidiaries) are subject, at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitration panel or agency that
are required to be described in the Prospectus or the documents incorporated
therein by reference but are not so described.

xii.
The Placement Shares to be issued and sold by the Company pursuant to the
Agreement are duly listed, and admitted and authorized for trading, subject to
official notice of issuance, on the NYSE MKT.


NY 245497366v7

--------------------------------------------------------------------------------




xiii.
The Registration Statement was declared effective under the Securities Act by
the Commission on August 4, 2015. We have been orally advised by the Commission
that no stop order suspending or revoking the effectiveness of the Registration
Statement has been issued and, to our knowledge, no proceedings or hearings for
that purpose have been instituted or are pending or threatened by the
Commission.

xiv.
Any required filing of each Prospectus relating to the Placement Shares
(including the Prospectus Supplement) pursuant to Rule 424(b) has been made in
the manner and within the time period required by Rule 424(b) (without reference
to Rule 424(b)(8)), and any required filing of each “issuer free writing
prospectus” (as defined in Rule 433) pursuant to Rule 433 has been made in the
manner and within the time period required by Rule 433(d).

In addition to the foregoing, such counsel shall also confirm to Chardan in a
separate letter that: (a) the Registration Statement, at the time it initially
became effective, and the Prospectus, as of the date hereof (except that, in
each case, such counsel does not express any belief with respect to financial
statements, schedules, notes and other financial or accounting data or
statistical data derived therefrom, or information or reports about internal
control over financial reporting), appeared or appears on its face to be
appropriately responsive in all material respects to the applicable requirements
of the Securities Act, and (b) each of the documents incorporated by reference
in the Registration Statement and the Prospectus (except that, in each case,
such counsel does not express any belief with respect to financial statements,
schedules, notes and other financial or accounting data or statistical data
derived therefrom, or information or reports about internal control over
financial reporting), at the time such document was filed with the Commission,
appeared on its face to be appropriately responsive in all material respects to
the applicable requirements of the Exchange Act. Such counsel shall also confirm
to Chardan in a separate letter that it has participated in conferences with
officers and other representatives of the Company, representatives of Chardan
and its counsel, and representatives of the independent accounting firms of the
Company, at which conferences the contents of the Registration Statement, the
Prospectus Supplement and the Prospectus and related matters were discussed and,
although such counsel is not passing upon and does not assume any responsibility
for the accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Prospectus Supplement and the Prospectus (except as
and to the extent set forth in paragraphs (v) and (vi) of the opinions referred
to above), on the basis of the foregoing and the information disclosed to such
counsel, but without independent check and verification, and relying as to
materiality in part on representations and statements of officers and other
representatives of the Company, nothing has come to such counsel’s attention
that has led it to believe that: (i) the Registration Statement, at the time of
its most recent effective date, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and (ii) the Prospectus
Supplement and the Prospectus, as of their respective dates and as of the date
hereof, contained or contain any untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that (A) such counsel does not express any belief
with respect to the financial statements, schedules, notes, other financial or
accounting data or statistical data derived therefrom, or information or reports
about internal control over financial reporting, in the Registration

NY 245497366v7

--------------------------------------------------------------------------------




Statement, the Prospectus Supplement or the Prospectus, (B) such counsel does
not express any belief with respect to any statement in a document incorporated
by reference in the Registration Statement, the Prospectus Supplement or the
Prospectus, to the extent that, pursuant to Rule 412 under the Securities Act,
such statement is deemed modified or superseded in the Registration Statement,
the Prospectus Supplement or the Prospectus, as the case may be, at the
respective times as of which the advisements set forth in this paragraph are
provided and (C) such counsel does not express any belief with respect to the
representations and warranties contained in the exhibits to the Registration
Statement or in the exhibits to the documents incorporated by reference in
Registration Statement, the Prospectus Supplement or the Prospectus.
* Note: “Registration Statement” and “Prospectus” will be defined to include
documents incorporated by reference therein.




Form of Subsequent Opinion of Company Counsel
i.
The Registration Statement was declared effective under the Securities Act by
the Commission on August 4, 2015. We have been orally advised by the Commission
that no stop order suspending or revoking the effectiveness of the Registration
Statement has been issued and, to our knowledge, no proceedings or hearings for
that purpose have been instituted or are pending or threatened by the
Commission.

ii.
Any required filing of each Prospectus relating to the Placement Shares
(including the Prospectus Supplement) pursuant to Rule 424(b) has been made in
the manner and within the time period required by Rule 424(b) (without reference
to Rule 424(b)(8)), and any required filing of each “issuer free writing
prospectus” (as defined in Rule 433) pursuant to Rule 433 has been made in the
manner and within the time period required by Rule 433(d).

In addition to the foregoing, such counsel shall also confirm to Chardan in a
separate letter that: (a) the Registration Statement, at the Representation
Date, and the Prospectus, as of the date hereof (except that, in each case, such
counsel does not express any belief with respect to financial statements,
schedules, notes and other financial or accounting data or statistical data
derived therefrom, or information or reports about internal control over
financial reporting), appeared or appears on its face to be appropriately
responsive in all material respects to the applicable requirements of the
Securities Act, and (b) each of the documents incorporated by reference in the
Registration Statement and the Prospectus (except that, in each case, such
counsel does not express any belief with respect to financial statements,
schedules, notes and other financial or accounting data or statistical data
derived therefrom, or information or reports about internal control over
financial reporting), at the time such document was filed with the Commission,
appeared on its face to be appropriately responsive in all material respects to
the applicable requirements of the Exchange Act. Such counsel shall also confirm
to Chardan in a separate letter that it has participated in conferences with
officers and other representatives of the Company, representatives of Chardan
and its counsel, and representatives of the independent accounting firms of the
Company, at which conferences the contents of the Registration Statement, the
Prospectus Supplement and the Prospectus and related matters were discussed and,
although such counsel is not passing upon and does not assume any responsibility
for the accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Prospectus Supplement and the Prospectus, on the
basis of the foregoing and the information disclosed to such counsel, but
without independent check and verification, and relying as to materiality in
part on representations and statements of officers and other representatives of
the Company, nothing has come to such counsel’s attention that has led it to
believe that (i) the Registration Statement, at the time of its most recent
effective date, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and (ii) the Prospectus Supplement and the
Prospectus, as of their respective dates and as of the date hereof, contained or
contain any untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that (A) such counsel does not express any belief with respect to the financial
statements, schedules, notes, other financial or accounting data or statistical
data derived therefrom, or information or reports about internal control over
financial reporting, in the Registration Statement, the Prospectus Supplement or
the Prospectus, (B) such counsel does not express any belief with respect to any
statement in a document incorporated by reference in the Registration Statement,
the Prospectus Supplement or the Prospectus, to the extent that, pursuant to
Rule 412 under the Securities Act, such statement is deemed modified or
superseded in the Registration Statement, the Prospectus Supplement or the
Prospectus, as the case may be, at the respective times as of which the
advisements set forth in this paragraph are provided and (C) such counsel does
not express any belief with respect to the representations and warranties
contained in the exhibits to the Registration Statement or in the exhibits to
the documents incorporated by reference in Registration Statement, the
Prospectus Supplement or the Prospectus.
* Note: “Registration Statement” and “Prospectus” will be defined to include
documents incorporated by reference therein.





NY 245497366v7